Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   Status of Claims
This is in response to applicant’s filing date of January 15, 2020. Claims 1-20 are currently pending.
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020, 06/11/2020, 08/24/2020, and 02/04/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
                                                    Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
                                                     Claim Objections
Claims 6, 9, 15, 18, and 20 are objected to because of the following informalities:    
       In claims 6 and 15 to correct the misspelling of odometry the term “odeometry-based estimate” should be changed to “odometry-based estimate”.
        In claims 9, 18, and 20 to correct the misspelling of position the term “positon coordinates” should be changed to “position coordinates”.
          Appropriate correction is required.
                        Claim Rejections – 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allard et al (US-20070193798-A1)(“Allard”) and Miller et al (US-20200064827-A1)(“Miller”).

 receiving image data and LiDAR data associated with a surrounding environment of a vehicle (Allard  at Para. [0058] discloses “camera and brake controller 262 is in communication with a rear drive camera 264 and a forward drive camera 268.”; Allard at Para. [0089] discloses “LADAR/LIDAR may also provide radar, stereoscopic vision, and other sensor functionality that can be used to generate the point cloud and/or depth map.”);
 While Allard discloses the use of a forward drive camera (Figure 2A, 268) and capabilities to execute a command “to follow an object”.  Allard, however, does not explicitly analyzing the image data to detect the person to be followed.
  Miller in the same filed of endeavor discloses a self-driving robot that uses human interaction such as gestures to command a mobile robot to perform a function such a “follow-me” command.  See Abstract and Figure 5. In particular, Miller discloses  analyzing the image data and detecting the person to be followed that is within an image (Miller at Para. [0020] discloses "using computer-based image analysis techniques designed for computers to recognize objects and people in digital images ... a robot may detect that a person is gesturing with an intent to command the robot. For example, a right hand up position may correspond to a command, such a follow-me command (e.g., a command for the robot to follow the person identified as providing the command)."  Further, in Para. [0104] which discloses that “the robot is able to follow a human after receiving a follow me command via gesture”.).

 analyzing the LiDAR data and detecting an obstacle that is located within a predetermined distance from the vehicle (Allard at Para. [0104] which discloses “obstacle map may be calculated, based on information obtained from sensors, such as the front and rear laser beams, including the presence and location of obstacles. The obstacle map may be provided to the drive arbiter component as a limit on the trajectory sets.”); and
 executing a trajectory planning algorithm (Allard at Para. [0103] discloses “detecting the moving object, a trajectory set is calculated to provide the vehicle with movement commands (714).”) , wherein the trajectory planning algorithm utilizes nonlinear model predictive control to enable the vehicle to follow the person within the surrounding environment of the vehicle (Allard at Para. [0104] which discloses “the "Follow Me" mode, obstacle avoidance information, detection, or responsive behaviors as described herein may be interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories to: (1) avoid obstacles; (2) prefer trajectories farther from the middle trajectory if the middle trajectory is interpreted to include obstacles, such as negative 
While disclosing and executing a trajectory planning algorithm, Allard does not explicitly disclose a trajectory planning algorithm that is based on fused data associated with the detected person and the detected obstacle.
Miller in the same filed of endeavor discloses a self-driving robot that uses human interaction such as gestures to command a mobile robot to perform a function such a “follow-me” command.  See Abstract and Figure 5.
In particular, Miller discloses a process for autonomous tracking of people by a mobile robotic device based on fused data associated with the detected person and the detected obstacle (Miller at Figure 4 and Para. [0074] that discloses “the processing circuitry of the device may associated a cluster with an object in an image. For example, given image data from a captured image (e.g., image 106 of FIG. 1), the device may identify objects or people (e.g., human 104A, human 106A, human 108A) in the image.” Further, see Figure 5 illustrating the actions taken by the mobile robot to associate an object with a command to  “follow the object”.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the fusing of data pertaining to the followed person and a detected obstacle of Miller with the system and method for obstacle avoidance  in a  person-following vehicle of Allard, since Miller states in 
As per claim 2, Allard and Miller disclose a computer-implemented method, wherein analyzing the image data includes inputting the image data to a perception algorithm to detect at least one pedestrian that is located within the surrounding environment of the vehicle (Miller at Para. [0032] which discloses “self-driving mobile robot 102 may capture one or more images of nearby surroundings. For example, the self-driving mobile robot 102 may capture image 106, which may show human 104A, human 106A, and human 108A. Using image analysis techniques, the self-driving mobile robot 102 may identify the humans in the image 106.”), wherein at least one computed bounding box location and a rough estimated distance between the vehicle and the at least one pedestrian is determined to detect the person to be followed (Miller at Para. [0083] discloses “the processing circuitry of the device may cause the device to follow the object. Following the object may include maintaining a distance between the device and the object. To detect distance, the device may refer to reflections of transmitted pulses associate with an assigned cluster.”).  
As per claim 3, Allard and Miller disclose a computer-implemented method, wherein analyzing the LiDAR data includes inputting the LiDAR data to the perception algorithm (Allard at Para. [0057] discloses “forward perception robotic control module 254 is also in communication with a forward laser scanner 260.”), wherein the LiDAR data is filtered to include at least one laser wave that is measured at a height over a predetermined height to determine the obstacle that is located within the predetermined distance of the vehicle (Allard at Para. [0118] which discloses “point cloud data points are further filtered to remove unnecessary data points (1110). For example, only points within 25 meters of the vehicle's origin and at a resolution of 10 centimeters may be included.”), wherein at least one convex hull is output that pertains to spatial dimensions of the obstacle (Allard at Para.[0117] and Fig. 13 which shows “relatively small number of 2D points 1052 are needed in some systems to adequately map the presence of obstacles.”)  
As per claim 4, Allard and Miller disclose a computer-implemented method, further including fusing pedestrian and obstacle detection results (Miller at Para. [0027] discloses “the robot may use dynamic clustering to identify objects and people. Dynamic clustering may be used to track objects around the robot as Lidar clusters. Among the tracked clusters may be any human who initiates a gesture. The gesture direction in the form of a unit vector may be used to identify a human's cluster.”) , wherein fusing the pedestrian and the obstacle detection results includes performing matching between the pedestrian and obstacle detection results and existing tracker data (Miller at Para. [0028] which discloses “the tracked cluster that has been identified as having generated the gesture automatically may be set as the human-following target. To follow the human, the robot regularly may be assigned navigation goals that are a fixed offset behind the human.”), wherein tracker data is updated for a matched detection and tracker that is above a threshold and the fused data is output (Miller at Para. [0082] discloses “associating the image data corresponding to the object and the gesture with Lidar 
As per claim 5, Allard and Miller disclose a computer-implemented method, further including determining encoding data based on vehicle dynamic data of the vehicle, wherein speed encoders and steering encoders are output to a localization algorithm (Allard at Para. [0067] discloses “obstacle map and detection code can receive input range and odometry data and construct a two-dimensional obstacle map. The obstacle avoidance code can receive input trajectories from a drive arbiter 1920 and obstacle data from the two-dimensional obstacle map and scores these trajectories according to obstacle avoidance rules.”).  
As per claim 6, Allard and Miller disclose a computer-implemented method,  wherein the localization algorithm is executed to extract and use data from the speed encoders and the steering encoders to estimate a vehicle state of the vehicle using an odeometry-based estimate (Allard Para. [0073] discloses “3D-to-2D obstacle detector 2018 also receives odometry data from a VCU interface 2016 via shared memory. The odometry data may include speed data associated with the vehicle.”).  
As per claim 7, Allard and Miller disclose a computer-implemented method, wherein executing the trajectory planning algorithm based on the fused data includes inputting the vehicle state and the fused data to the trajectory planning algorithm (Allard at Para.[0104] discloses “interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories , wherein the fused data includes goal data associated with the detection of the person to be followed by the vehicle and obstacle data associated with the detection of the obstacle that is located within the predetermined distance of the vehicle (Allard at Para. [0097] discloses “receiving information related to obstacles, desired destination, moving objects, etc., the robotic control unit in the robotically controlled vehicle system may decide vehicle actions based on the information.”).  
As per claim 8, Allard and Miller disclose a computer-implemented method, wherein the trajectory planning algorithm models the vehicle using a nonlinear kinematic ground linear model to model dynamic constraints of the vehicle and defines path constraints to avoid overlap between a path of the vehicle and the obstacle (Allard at Para. [0104] which discloses  in “the "Follow Me" mode, obstacle avoidance information, detection, or responsive behaviors as described herein may be interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories to: (1) avoid obstacles; (2) prefer trajectories farther from the middle trajectory if the middle trajectory is interpreted to include obstacles, such as negative obstacles, including holes or elevation drops, or positive obstacles, such as a structure or tree, or exclude candidate objects to follow; (3) change or lower the maximum allowed speed; (4) change or increase the pre-selected stopping distance; and (5) otherwise alter instructions carried out in "Follow Me" mode to account for obstacles.”).  
wherein the trajectory planning algorithm outputs steering angle, steering rate, velocity value, positon coordinates of the vehicle, positon coordinates of the person to be followed as the goal of the vehicle, a longitudinal acceleration value, and a desired final heading to autonomously control the vehicle to follow the person while ensuring path overlap avoidance with respect to the obstacle, optimizing speed and steering, and minimizing control effort (Allard at Para. [0044] discloses “operational systems 102A-102N can be used to control the movement of the vehicle and can include, for example, the steering system, the braking system, the throttle system, and the steering system. Each operational system may contain an actuator, such as a motor, for example, that can control the operation of the particular operational system.” Further in Para. [0055] which discloses one embodiment comprises an inertial measurement unit (IMU), which measures acceleration of the vehicle in each direction.).  
As per claim 10, Allard discloses a system for providing a comprehensive trajectory planner for a person-following vehicle (Figure 2A) comprising:
 a memory storing instructions when executed by a processor cause the processor (Allard at Para. [0047] which discloses “processor can execute computer-executable program instructions stored in memory, such as vehicular or robotic control algorithms”.) to:
 receive image data and LiDAR data associated with a surrounding environment of a vehicle (Allard  at Para. [0058] discloses “camera and brake controller 262 is in communication with a rear drive camera 264 and a forward drive 
While Allard discloses the use of a forward drive camera (Figure 2A, 268) and capabilities to execute a command “to follow an object”.  Allard, however, does not explicitly analyzing the image data to detect the person to be followed.
  Miller in the same filed of endeavor discloses a self-driving robot that uses human interaction such as gestures to command a mobile robot to perform a function such a “follow-me” command.  See Abstract and Figure 5. In particular, Miller discloses  analyze the image data and detecting the person to be followed that is within an image (Miller at Para. [0020] discloses "using computer-based image analysis techniques designed for computers to recognize objects and people in digital images ... a robot may detect that a person is gesturing with an intent to command the robot. For example, a right hand up position may correspond to a command, such a follow-me command (e.g., a command for the robot to follow the person identified as providing the command)."  Further, in Para. [0104] which discloses that “the robot is able to follow a human after receiving a follow me command via gesture”.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement analyzing an image to identify the person to follow as disclosed in Miller with the system and method for obstacle avoidance  in a  person-following vehicle of Allard, since Miller states in Para. [0025] that such a modification would help the mobile robot discern from  the context of an image which person made the command so that the robot knows who to follow.
 analyze the LiDAR data and detecting an obstacle that is located within a predetermined distance from the vehicle (Allard at Para. [0104] which discloses “obstacle map may be calculated, based on information obtained from sensors, such as the front and rear laser beams, including the presence and location of obstacles. The obstacle map may be provided to the drive arbiter component as a limit on the trajectory sets.”); and
 execute a trajectory planning algorithm (Allard at Para. [0103] discloses “detecting the moving object, a trajectory set is calculated to provide the vehicle with movement commands (714).”) (Allard at Para. [0104] which discloses “the "Follow Me" mode, obstacle avoidance information, detection, or responsive behaviors as described herein may be interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories to: (1) avoid obstacles; (2) prefer trajectories farther from the middle trajectory if the middle trajectory is interpreted to include obstacles, such as negative obstacles, including holes or elevation drops, or positive obstacles, such as a structure or tree, or exclude candidate objects to follow; (3) change or lower the maximum allowed speed; (4) change or increase the pre-selected stopping distance; and (5) otherwise alter instructions carried out in "Follow Me" mode to account for obstacles.” ).  
based on fused data associated with the detected person and the detected obstacle.
Miller in the same filed of endeavor discloses a self-driving robot that uses human interaction such as gestures to command a mobile robot to perform a function such a “follow-me” command.  See Abstract and Figure 5.
In particular, Miller discloses a process for autonomous tracking of people by a mobile robotic device based on fused data associated with the detected person and the detected obstacle (Miller at Figure 4 and Para. [0074] that discloses “the processing circuitry of the device may associated a cluster with an object in an image. For example, given image data from a captured image (e.g., image 106 of FIG. 1), the device may identify objects or people (e.g., human 104A, human 106A, human 108A) in the image.” Further, see Figure 5 illustrating the actions taken by the mobile robot to associate an object with a command to  “follow the object”.).
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the fusing of data pertaining to the followed person and a detected obstacle of Miller with the system and method for obstacle avoidance  in a  person-following vehicle of Allard, since Miller states in Para. [0032] that such a modification would help the mobile robot “identify the locations of the humans in the image 106” and the person who made the command so that the robot knows who to follow.
As per claim 11, Allard and Miller disclose a system, wherein analyzing the image data includes inputting the image data to a perception algorithm to detect at least one pedestrian that is located within the surrounding environment of the vehicle (Miller at Para. [0032] which discloses “self-driving mobile robot 102 may capture one or more images of nearby surroundings. For example, the self-driving mobile robot 102 may capture image 106, which may show human 104A, human 106A, and human 108A. Using image analysis techniques, the self-driving mobile robot 102 may identify the humans in the image 106.”), wherein at least one computed bounding box location and a rough estimated distance between the vehicle and the at least one pedestrian is determined to detect the person to be followed (Miller at Para. [0083] discloses “the processing circuitry of the device may cause the device to follow the object. Following the object may include maintaining a distance between the device and the object. To detect distance, the device may refer to reflections of transmitted pulses associate with an assigned cluster.”) .  
As per claim 12, Allard and Miller disclose a system, wherein analyzing the LiDAR data includes inputting the LiDAR data to the perception algorithm (Allard at Para. [0057] discloses “forward perception robotic control module 254 is also in communication with a forward laser scanner 260.”), wherein the LiDAR data is filtered to include at least one laser wave that is measured at a height over a predetermined height to determine the obstacle that is located within the predetermined distance of the vehicle (Allard at Para. [0118] which discloses “point cloud data points are further filtered to remove unnecessary data points (1110). For example, only points within 25 meters of the vehicle's origin and at a resolution of 10 centimeters may be included.”), wherein at least one convex hull is output that pertains to spatial dimensions of the obstacle (Allard at Para. [0102] discloses 
As per claim 13, Allard and Miller disclose a system, further including fusing pedestrian and obstacle detection results (Miller at Para. [0027] discloses “the robot may use dynamic clustering to identify objects and people. Dynamic clustering may be used to track objects around the robot as Lidar clusters. Among the tracked clusters may be any human who initiates a gesture. The gesture direction in the form of a unit vector may be used to identify a human's cluster.”), wherein fusing the pedestrian and the obstacle detection results includes performing matching between the pedestrian and obstacle detection results and existing tracker data (Miller at Para. [0028] which discloses “the tracked cluster that has been identified as having generated the gesture automatically may be set as the human-following target. To follow the human, the robot regularly may be assigned navigation goals that are a fixed offset behind the human.”), wherein tracker data is updated for a matched detection and tracker that is above a threshold and the fused data is output (Miller at Para. [0082] discloses “associating the image data corresponding to the object and the gesture with Lidar data to identify a cluster with which to associate the gesture. If the cluster moves, the device may identify the updated location of the cluster to allow the device to follow the cluster.”).  
As per claim 14, Allard and Miller disclose a system, further including determining encoding data based on vehicle dynamic data of the vehicle, wherein speed encoders and steering encoders are output to a localization algorithm (Allard at Para. [0067] discloses “obstacle map and detection code can receive input 
As per claim 15, Allard and Miller disclose a system, wherein the localization algorithm is executed to extract and use data from the speed encoders and the steering encoders to estimate a vehicle state of the vehicle using an odeometry-based estimate (Allard Para. [0073] discloses “3D-to-2D obstacle detector 2018 also receives odometry data from a VCU interface 2016 via shared memory. The odometry data may include speed data associated with the vehicle.”).  
As per claim 16, Allard and Miller disclose a system, wherein executing the trajectory planning algorithm based on the fused data includes inputting the vehicle state and the fused data to the trajectory planning algorithm (Allard at Para.[0104] discloses “interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories to … change or lower the maximum allowed speed; (4) change or increase the pre-selected stopping distance; and (5) otherwise alter instructions carried out in "Follow Me" mode to account for obstacles.”), wherein the fused data includes goal data associated with the detection of the person to be followed by the vehicle and obstacle data associated with the detection of the obstacle that is located within the predetermined distance of the vehicle (Allard at Para. [0097] discloses “receiving information related to obstacles, desired destination, moving objects, etc., 
As per claim 17, Allard and Miller disclose a system, wherein the trajectory planning algorithm models the vehicle using a nonlinear kinematic ground linear model to model dynamic constraints of the vehicle and defines path constraints to avoid overlap between a path of the vehicle and the obstacle (Allard at Para. [0104] which discloses  in “the "Follow Me" mode, obstacle avoidance information, detection, or responsive behaviors as described herein may be interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories to: (1) avoid obstacles; (2) prefer trajectories farther from the middle trajectory if the middle trajectory is interpreted to include obstacles, such as negative obstacles, including holes or elevation drops, or positive obstacles, such as a structure or tree, or exclude candidate objects to follow; (3) change or lower the maximum allowed speed; (4) change or increase the pre-selected stopping distance; and (5) otherwise alter instructions carried out in "Follow Me" mode to account for obstacles.”).  
As per claim 18, Allard and Miller disclose a system, wherein the trajectory planning algorithm outputs steering angle, steering rate, velocity value, positon coordinates of the vehicle, positon coordinates of the person to be followed as the goal of the vehicle, a longitudinal acceleration value, and a desired final heading to autonomously control the vehicle to follow the person while ensuring path overlap avoidance with respect to the obstacle, optimizing speed and steering, and minimizing control effort (Allard at Para. [0044] discloses “operational systems 
As per claim 19, Allard discloses a non-transitory computer readable storage medium storing instructions that when executed by a computer (Figure 19), which includes a processor perform a method , the method comprising:
 receiving image data and LiDAR data associated with a surrounding environment of a vehicle (Allard  at Para. [0058] discloses “camera and brake controller 262 is in communication with a rear drive camera 264 and a forward drive camera 268.”; Allard at Para. [0089] discloses “LADAR/LIDAR may also provide radar, stereoscopic vision, and other sensor functionality that can be used to generate the point cloud and/or depth map.”);
While Allard discloses the use of a forward drive camera (Figure 2A, 268) and capabilities to execute a command “to follow an object”.  Allard, however, does not explicitly analyzing the image data to detect the person to be followed.
  Miller in the same filed of endeavor discloses a self-driving robot that uses human interaction such as gestures to command a mobile robot to perform a function such a “follow-me” command.  See Abstract and Figure 5. In particular, Miller discloses  analyzing the image data and detecting a person to be followed that is within an image ((Miller at Para. [0020] discloses "using computer-based image .
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement analyzing an image to identify the person to follow as disclosed in Miller with the system and method for obstacle avoidance  in a  person-following vehicle of Allard, since Miller states in Para. [0025] that such a modification would help the mobile robot discern from  the context of an image which person made the command so that the robot knows who to follow.
analyzing the LiDAR data and detecting an obstacle that is located within a predetermined distance from the vehicle (Allard at Para. [0104] which discloses “obstacle map may be calculated, based on information obtained from sensors, such as the front and rear laser beams, including the presence and location of obstacles. The obstacle map may be provided to the drive arbiter component as a limit on the trajectory sets.”); and
executing a trajectory planning algorithm (Allard at Para. [0103] discloses “detecting the moving object, a trajectory set is calculated to provide the vehicle with movement commands (714).”) person within the surrounding environment of the vehicle (Allard at Para. [0104] which discloses “the "Follow Me" mode, obstacle avoidance information, detection, or responsive behaviors as described herein may be interpreted by the robotic control system to alter the trajectories in the trajectory set or change preferences among trajectories to: (1) avoid obstacles; (2) prefer trajectories farther from the middle trajectory if the middle trajectory is interpreted to include obstacles, such as negative obstacles, including holes or elevation drops, or positive obstacles, such as a structure or tree, or exclude candidate objects to follow; (3) change or lower the maximum allowed speed; (4) change or increase the pre-selected stopping distance; and (5) otherwise alter instructions carried out in "Follow Me" mode to account for obstacles.” ).  
While disclosing and executing a trajectory planning algorithm, Allard does not explicitly disclose a trajectory planning algorithm that is based on fused data associated with the detected person and the detected obstacle.
Miller in the same filed of endeavor discloses a self-driving robot that uses human interaction such as gestures to command a mobile robot to perform a function such a “follow-me” command.  See Abstract and Figure 5.
In particular, Miller discloses a process for autonomous tracking of people by a mobile robotic device based on fused data associated with the detected person and the detected obstacle (Miller at Figure 4 and Para. [0074] that discloses “the processing circuitry of the device may associated a cluster with an object in an image. For example, given image data from a captured image (e.g., image 106 of FIG. 1), the device may identify objects or people (e.g., human 104A, human 106A, human 108A) .
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to implement the fusing of data pertaining to the followed person and a detected obstacle of Miller with the system and method for obstacle avoidance  in a  person-following vehicle of Allard, since Miller states in Para. [0032] that such a modification would help the mobile robot “identify the locations of the humans in the image 106” and the person who made the command so that the robot knows who to follow.
As per claim 20, Allard and Miller disclose a non-transitory computer readable storage medium, wherein the trajectory planning algorithm outputs steering angle, steering rate, velocity value, positon coordinates of the vehicle, positon coordinates of the person to be followed as the goal of the vehicle, a longitudinal acceleration value, and a desired final heading to autonomously control the vehicle to follow the person while ensuring path overlap avoidance with respect to the obstacle, optimizing speed and steering, and minimizing control effort (Allard at Para. [0044] discloses “operational systems 102A-102N can be used to control the movement of the vehicle and can include, for example, the steering system, the braking system, the throttle system, and the steering system. Each operational system may contain an actuator, such as a motor, for example, that can control the operation of the particular operational system.” Further in Para. [0055] which discloses one embodiment comprises an inertial measurement unit (IMU), which measures acceleration of the vehicle in each direction.).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikkeri et al (US-20130342652-A1) discloses a system and method to track and follow a person using a mobile robotic device having a color video camera and a depth video camera.  Further, Kikkeri discloses fusing data such as the “face and motion detection methods are then fused (process action 104) and used to determine the location of one or more persons in the environment (process action 106).” Kikkeri  at Para [0017].
Hong et al (US-20200401148-A1 ) discloses a method and system for path planning for an autonomous vehicle which uses transition probabilities between grid points to find a feasible path through parts of the environment to make progress towards the global destination. See Abstract and Para. [0027].
Bachrach et al (US-20190377345-A1) discloses a method and system for using autonomous unmanned aerial vehicle for following a human subject. See Figure 8.  See Paragraph [0071] where Bachrach discloses that the UAV “can detect the human subject 702 in the physical environment, track the motion of the human subject, autonomously maneuver to follow and keep the human subject 702 in view.”
Zhao et al (US-20190367022-A1) which discloses the prediction of future states of tracked objects by “fusing data from various sensors (e.g., LiDAR, radar, camera, etc.).” See Figure 8 and Para. [0053].

Izzat et al (US-20180203124-A1) discloses object detection by using “dynamic occupancy grid by mapping the detection range information to the occupancy grid and allowing the range rate to help update whether a grid column is moving or stationary.” See Paragraphs [0041]-[0042].
J. Brookshire (US-20110026770-A1) discloses a remote vehicle to detect and track a person. See Abstract and Figure 3. Brookshire at Para. [0031] discloses the use of a “Support Vector Machines (SVMs) trained on positive (person) and negative (non-person) training images.”
Lee et al (US-20100228419-A1) discloses an adaptive cruise control module (30) to steer a vehicle using a projected trajectory derived from odometry data (15) and fused image and radar data (17). See Abstract and Figures 2 & 5.
                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/            Examiner, Art Unit 3661                                                                                                                                                                                            

/Elaine Gort/            Supervisory Patent Examiner, Art Unit 3661